Citation Nr: 0408511	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  96-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
gastroenteritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to the benefits sought.  The veteran 
subsequently perfected this appeal.

The Board remanded this case for additional development in 
August 2001.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran has a current diagnosis of PTSD.

3.  The veteran served in Vietnam as a power generator 
operator and an assistant radar plotter.  Campaigns include 
the Vietnam Counter Offensive Phase V; Vietnam Counter 
Offensive Phase VI; Tet 69 Counter Offensive; and Vietnam 
Summer-Fall 1969 campaign.  The veteran received the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal with device 1960, Armed Forces Expeditionary 
Medal, and 2 overseas bars; no citations, awards, or 
decorations conclusively indicating combat were authorized.

4.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.

5.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.

6.  Medical evidence during the appeal period shows 
consistent complaints of stomach and/or abdominal pain with 
periods of alternating diarrhea and constipation.  Resolving 
reasonable doubt in the veteran's favor, his service-
connected gastroenteritis is productive of more than moderate 
symptoms and his disability picture more nearly approximates 
the criteria for a 30 percent evaluation.

7.  The preponderance of the evidence is against a finding 
that the veteran's service-connected headaches are productive 
of characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

8.  The veteran does not require frequent hospitalization for 
his service-connected gastroenteritis or headaches, and there 
is no objective evidence that either of these disabilities 
cause a marked interference with employment beyond that 
contemplated in the schedular standards.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.303 (2003); 38 C.F.R. § 3.304(f) (1996, 2003).

2.  The criteria for a 30 percent evaluation, and no more, 
for gastroenteritis are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic 
Codes 7319, 7325 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for headaches are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The May 1996 statement of the case (SOC), the January 1997 
supplemental statement of the case (SSOC), the August 1997 
SOC, the November 1997 SSOC, the January 1998 SSOC, the 
August 2000 SSOC, the January 2001 SSOC, the August 2001 
Board remand, the July 2003 SSOC, and the October 2003 SSOC, 
collectively notified the veteran of the laws and regulations 
pertinent to his claims.  These documents also advised him of 
the evidence of record and of the reasons and bases for the 
continued denial.  In January 2004, the RO issued a SSOC 
specifically setting forth the regulations pertaining to VA's 
duty to notify and to assist.

Letter dated in September 2001 advised the veteran of the 
enactment of the VCAA.  The veteran was notified that VA 
would make reasonable efforts to help him get evidence to 
support his claims.  The veteran was informed that he was 
responsible for providing enough information so that VA could 
request relevant records.  The letter advised the veteran of 
the evidence necessary to establish entitlement to service-
connected benefits and of the evidence necessary to establish 
entitlement to an increased evaluation.  The veteran was 
informed that additional information was needed and that he 
should submit the appropriate authorizations for the release 
of medical records.  

Letter dated in March 2002 requested that the veteran provide 
the names of all medical providers that have treated him for 
gastroenteritis.  He was also requested to provide additional 
details regarding his stressors in support of his claim for 
PTSD.  Letter dated in May 2003 again advised the veteran of 
VA's duty to notify and to assist.  The veteran was informed 
of the evidence that had been received and of additional 
information that was needed.  

The letters sent to the veteran did not specifically contain 
the "fourth element."  Notwithstanding, VA's Office of 
General Counsel recently held that the Court's statement in 
Pelegrini regarding the "fourth element" was obiter dictum 
and is not binding on VA" and that "section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the 
claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decisions denying the veteran's 
claims were made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudications denying the claims, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the veteran has been fully notified of the evidence 
necessary to substantiate his claims, of the evidence that VA 
will attempt to obtain, and of the information and evidence 
he is responsible for providing.  As such, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran's claims were readjudicated 
subsequent to the VCAA notice in the July and October 2003 
SSOC's.  The Board also notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

With regard to his claim of entitlement to service connection 
for PTSD, in April 1998, the veteran requested that VA obtain 
daily journals, operational reports-lessons learned, combat 
operations after action reports, and morning reports.  In May 
1998, the RO requested assistance in locating the requested 
documents from the National Archives and Records 
Administration (NARA).  In June 1998, NARA responded, stating 
that the 826th Artillery was not in Vietnam.  The RO 
subsequently returned the request to NARA asking for 
information pertaining to the 8th Battalion, 26th Artillery.  
In July 1998, the RO submitted a VA Form 3101 to the National 
Personnel Records Center (NPRC) requesting morning reports 
from the 8th Battalion, 26th Artillery.  Subsequent response 
indicated that if the veteran had any documents, such as 
special orders, letters, commendations, etc., he should 
submit them.  By letter dated in August 1998, the RO 
requested this information from the veteran.  In June 1999, 
NPRC responded indicating that it needed the veteran's unit 
organization to include company.  By letter dated in May 
2000, the veteran was requested to provide this information.  
In July 2000, the veteran reported that he served in the 8th 
Army, 26th Artillery and was stationed at Firebase An Khe.  

In December 2001, the RO received the veteran's entire 
personnel folder.  In June 2002, the RO requested 
verification of the veteran's claimed stressors from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The request identified the veteran's claimed 
stressors and included copies of his DD-214, stressor 
statement and duty assignments.  In July 2002, USASCRUR 
responded, indicating that there was insufficient stressor 
information and that additional information (specific dates, 
within sixty days, locations, and full name of casualty) was 
needed.  

In November 2002, the veteran provided additional stressor 
information, including the names of some fellow GI's, but was 
unable to specify dates.  A March 2003 statement from the Vet 
Center indicates that the veteran has a "very fragmented 
memory due to his severe PTSD, all the medications he is on 
and possible alcohol damage.  Because of this, he is not 
capable of supplying you with more accurate times and places 
and names surrounding his stressors."  

The Board acknowledges that complete unit histories and 
morning reports have not been received.  The veteran, 
however, was in Vietnam for approximately 13 months and has 
been unable to narrow down the time period with regard to his 
claimed stressors.  Without detailed information, the Board 
is unable to conduct a meaningful search of unit histories, 
etc.  The Board sympathizes with the veteran; however, the 
record simply does not contain detailed information and at 
this time, further efforts at stressor verification would not 
assist the veteran in substantiating his claim.  

The veteran was provided a VA PTSD examination in October 
1997.  The August 2001 Board remand directed that the veteran 
be afforded another VA PTSD examination and that the RO must 
specify for the examiner the stressor or stressors that it 
has determined are established by the record.  The Board 
acknowledges that the veteran was not provided another VA 
examination.  However, because none of the veteran's 
stressors have been verified, further examination would not 
assist the veteran in substantiating his claim and is 
therefore, not necessary.

Various VA medical records have been obtained in support of 
the veteran's claim for PTSD.  The record also contains 
various statements from the Vet Center, which indicate that 
the veteran has been seen as a psychiatric outpatient since 
July 1996.  Clinical notes from this therapy are not of 
record.  As discussed below, the record establishes a 
diagnosis of PTSD and the Board does not dispute this.  The 
controversy surrounds whether the veteran engaged in combat 
or has a verified stressor.  Records from the Vet Center 
would not assist the veteran in establishing the existence of 
his claimed stressor and therefore, a remand to obtain these 
records is not required.

With regard to the veteran's claims for increased 
evaluations, the record contains numerous VA medical records 
and the veteran has submitted various private medical 
records.  The veteran has not identified additional records 
that need to be obtained or submitted authorizations for 
release of information.  In keeping with the duty to assist, 
the veteran was provided VA examinations in November 1995 and 
May 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service Connection for PTSD

The veteran's claim of entitlement to service connection for 
PTSD was received in September 1996.  The veteran reported 
that he was a perimeter guard and a night guard on a radar 
van.  He reported the following stressful incidents: loading 
bodies on trucks, drinking alcohol, setting Claymore mines, 
pulling body parts from constatine wire, taking drugs, seeing 
other GI's blown up in an explosion, saw bombs explode all 
day and night, saw swollen bodies that were decayed and 
bodies that had been dismantled, going from site to site with 
firing weapons, and burning human waste.  He was not wounded 
and was not a prisoner of war.

On examination for enlistment in July 1966, the veteran's 
psychiatric system was determined to be normal on clinical 
evaluation.  Review of service medical records is negative 
for any psychiatric complaints or treatment, and on 
examination for separation in August 1970, no psychiatric 
abnormalities were noted.

An April 1997 statement from the clinical coordinator at the 
Vet Center indicates that the veteran had been treated for 
PTSD for one year on a weekly basis and that he presents with 
various symptoms of PTSD.  

The veteran underwent a VA PTSD examination in October 1997.  
The veteran reported that he was in Vietnam for 13 months and 
worked artillery.  He described Vietnam as being hell.  He 
was a gunner and reported that he would shoot all night and 
at times, shot Americans by accident.  He reported that he 
wakes up in the middle of the night seeing these American 
military men that he killed.  The veteran reported a long 
history of alcohol and substance abuse, but has not used in 
10 years.  

The veteran underwent a mental status examination and the 
examiner noted that he presented with multiple vegetative 
signs of depression, and signs and symptoms of PTSD including 
having recurrent and intrusive distressing recollections of 
his time in Vietnam.  He makes an effort to avoid thoughts or 
feelings associated with the trauma, has an inability to 
recall important aspects, and was kind of vague about his 
time in Vietnam.  The examiner noted that the degree of 
social and occupational impairment was severe.  Axis I 
diagnosis was PTSD.  

VA outpatient records indicate the veteran was seen in June 
1997.  He reported sleeping difficulties, nightmares and 
intrusive thoughts about Vietnam.  He is hypervigilant and 
easily irritated.  He has had these symptoms since leaving 
Vietnam.  Axis I diagnoses were PTSD and dysthymic disorder.  
He was taking various medications, including Zoloft.  He 
continued to be seen for medication follow-up.  

A July 1998 statement from the Vet Center advises that the 
veteran is a combat veteran, with service at Phu Cat, An Khe 
and Firebase Uplift.  During his time in Vietnam he was 
reportedly medicated for anxiety after a number of incidents 
of combat stress, including assisting in repelling ground 
attacks, and pulling bodies and body parts from the perimeter 
defensive barbed wire and disposing of them.  He enlisted to 
prevent his brother being sent to Vietnam.  He has survivor 
guilt and presents symptoms consistent with PTSD.  

VA outpatient records dated from approximately December 1997 
through November 1998 indicate that the veteran was seen in 
the PTSD clinic for medication management.  He was on 
numerous medications, but still was having difficulty 
sleeping.  

In November 2002, the veteran submitted additional 
information regarding his claimed stressors.  He reported 
that his base camp was An Khe.  One of his duties was as a 
perimeter guard and he had to help with the bodies that were 
killed in the perimeter and place them on platforms.  He also 
had to pull bodies from the barbed wire and he helped load 
bodies on trucks and helicopters so that they could be 
transported to the hospital.  When he had free time he would 
go by the hospital and visit the wounded troops and he saw a 
lot of troops that were dying from their wounds.  The veteran 
cannot remember any dates, but provided the names of some 
GI's who reportedly helped in the described events.  

A March 2003 statement from a psychiatrist at the Vet Center 
indicates that the veteran has been seen by numerous 
providers at the facility and all have diagnosed him with 
PTSD, chronic and severe, which is directly related to his 
war experiences pulling bodies of the enemy from the 
perimeter around An Khe Army Base in 1968 and 1969.  He 
worked in artillery but had many odd jobs, including helping 
load the wounded and dead.  This has haunted him for many 
years since the war.  Even with multiple medications he wakes 
with images of getting overrun and bodies everywhere.  The 
psychiatrist stated "[i]t is in our clinical opinion that he 
is severely impaired from PTSD due to his service in the 
Vietnam War and since it is presumed beyond a reasonable 
doubt that this is so, he should be given the maximum service 
connected disability allowed by law without having to put him 
through anymore waiting for proof of stressors."

The veteran is currently taking Diphenhydramine for sleep 
disturbance, Cyproheptadine, Sertraline and Amitriptyline for 
depression, Perphenazine for rage episodes, and 
Trihexyphenidyl.  He has not shown any improvement in the 
last 2 years and none is anticipated, considering 6 years of 
therapy and multiple medications.  

VA outpatient treatment records dated in 2003 show continued 
treatment for PTSD.  The veteran underwent a psychiatric re-
evaluation in June 2003.  The examiner noted that he has 
treated the veteran for the past 2 years.  He has a long 
history of hallucination, tension, and bad dreams related to 
his Vietnam service.  Diagnosis remained PTSD and the veteran 
was advised to continue counseling.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended. Establishing service connection for 
PTSD currently requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2003); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Both the former and the revised regulations require a current 
diagnosis of PTSD.  Medical evidence of record indicates that 
the veteran has been diagnosed with PTSD and continues to 
receive treatment related to that diagnosis.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. 
§§ 3.304(d), (f) (2003).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Various medical reports document the veteran's reported 
participation in combat.  Military records show that the 
veteran served in Vietnam from October 1968 to November 1969.  
He served with the 8th Battalion 26th Artillery.  The 
veteran's military occupational specialty (MOS) during that 
time was recorded as a power generator operator, and 
assistant radar plotter.  The veteran's DA Form 20 indicates 
participation in the following campaigns: Vietnam Counter 
Offensive Phase V; Vietnam Counter Offensive Phase VI; Tet 69 
Counter Offensive; and Vietnam Summer-Fall 1969 campaign.  
The veteran received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal with device 
1960, Armed Forces Expeditionary Medal, and 2 overseas bars.  

The Board acknowledges that "engagement in combat is not 
necessarily determined simply by reference to the existence 
or nonexistence of certain awards or MOSs."  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996) (citing West v. Brown, 7 
Vet. App. 70, 76 (1994).  The veteran clearly served in 
Vietnam and was attached to an artillery unit.  His MOS was 
non-combat in nature and he did not receive any awards, 
medals, or decorations conclusively indicating combat.  The 
veteran participated in various campaigns; however, evidence 
of participation in a "campaign" does not in itself 
establish that a veteran engaged in combat because that term 
ordinarily may encompass both combat and non-combat 
activities.  See VAOPGCPREC 12-99.  A review of the veteran's 
personnel file does not substantiate the veteran's claims of 
combat.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat.  

Because the record does not support a finding that the 
veteran was in combat, his stressors need to be verified.  As 
previously discussed, the RO has attempted to corroborate the 
veteran's stressors and has requested information from 
USASCRUR.  Although the veteran identified numerous 
stressors, he did not provide detailed information and his 
claimed stressors are not specific enough to be verified.  

It is noted that one of the veteran's alleged stressors 
involves seeing bombs explode.  In this regard, the Board has 
considered the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), in which the Court determined that unit records 
showing that a base had been under rocket attack while the 
veteran was stationed there were sufficient to corroborate 
the veteran's account of having come under enemy fire.  Unit 
histories covering the veteran's period of service in Vietnam 
are not of record; however, as discussed, without specific 
information regarding dates and places, the Board is not able 
to conduct a meaningful search.  

While the Board recognizes the veteran's reports regarding 
his claimed stressors and the favorable statements from the 
Vet Center, the law requires that the veteran's stressors be 
verified.  Unfortunately, evidence of a verified stressor 
upon which a diagnosis of PTSD could be based, has not been 
presented.  Thus, the criteria for service connection for 
PTSD are not satisfied and the veteran's claim must be 
denied.  As the preponderance of the evidence is against the 
claim for service connection for PTSD, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

Increased Evaluations

The veteran contends that the current 10 percent evaluations 
assigned for his service-connected gastroenteritis and 
headaches do not adequately compensate him for the severity 
of his disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Gastroenteritis

The veteran was originally granted service connection for the 
residuals of gastroenteritis (claimed as stomach pain) in 
June 1984 and assigned a noncompensable evaluation effective 
December 6, 1983.  In April 1994, the Board granted a 10 
percent evaluation.  Rating action dated in May 1994 
implemented the increase effective August 31, 1989.  The 
veteran filed another claim for increase in February 1995.

Private medical record dated in April 1994 indicates that the 
veteran was seen with various complaints, including increased 
abdominal gasses.  In May 1994 the veteran complained of 
stomach pain.  Assessment included abdominal pain and he was 
prescribed Zantac.  

The veteran was seen in the VA general medicine clinic in 
February 1995.  He reported that he always has an upset 
stomach even though he takes Zantac.  He alternates with 
constipation and diarrhea.  He was subsequently seen in the 
GI clinic.  Assessment was internal hemorrhoidal bleeding, 
recurrent.  Improved with stool softeners.  There was no 
anemia.  

The veteran was seen in the emergency room in October 1995 
with various complaints, including abdominal pain, and 
diarrhea off and on for 3 days.  Diagnosis was mild 
enteritis, rule out infective gastroenteritis.  

The veteran underwent a VA examination in November 1995.  The 
veteran reported bouts of diarrhea alternating with 
constipation.  He has excessive gas and feels distended.  
Examination revealed slight tenderness in the upper abdomen, 
mid epigastric area, to the right.  He had pain in the upper 
right quadrant with positive Murphy's sign.  The gallbladder 
was not palpated but was tender to compression.  There was no 
hepatosplenomegaly, spasm, or colon pain.  There was no 
increased gas or bowel sounds.  

The veteran does not vomit.  One time he noticed a dark black 
bowel movement.  He has pain in his upper right quadrant and 
also across the lower abdomen.  He has discomfort all of the 
time, which is aggravated by eating fried foods and dairy 
products.  He has a constant type of pain.  Relevant 
diagnosis was "[i]rritable colon, suspect cholelithiasis and 
gallbladder disease."  

Laboratory results indicate that the veteran's hemoglobin and 
hematocrit were within the reference range.  The following 
observations were made pursuant to a December 1995 abdominal 
ultrasound: 1) no stones or sludge were seen in the 
gallbladder; 2) no gallbladder edema or pericholecystic fluid 
was seen; 3) no biliary obstruction noted; and 4) no 
pancreatic masses or cysts were seen involving the head, body 
or tail.  

Radiology report dated in December 1995 indicates that the 
veteran's small bowel study was negative.  Abdominal films 
showed retention of a moderate amount of fecal material in 
the entire colon presumably due to fecal impaction.

Private medical record dated in May 1996 indicates that the 
veteran reported diarrhea the last week.  Assessment included 
irritable bowel syndrome.  

The veteran was admitted to the VA medical center (VAMC) in 
Miami on May 18, 1998.  He had a colonoscopy on May 13th and 
has had bright red blood per rectum since that day.  
Colonoscopy showed tubular adenoma in the transverse colon.  
Upper endoscopy showed duodenitis, but no ulcers.  Three days 
prior to colonoscopy he began having melena.  He denied 
dysphagia, reflux, recent hemoptysis, or abdominal cramping.  

On physical examination, the abdomen was soft, nontender and 
nondistended.  Rectal examination was grossly heme-positive.  
The veteran's hematocrit was reduced to 33 within a 15 hour 
period and he was transferred to the intensive care unit.  He 
had a bleeding scan that showed bleeding in the distal 
transverse colon.  He was prepped for a colonoscopy but did 
not have subsequent bleeding and this procedure was 
cancelled.  He was monitored for an additional 2 days to 
ensure a stable hematocrit and was discharged on May 22, 1998 
in stable condition.  Primary diagnoses were abdominal pain 
and lower GI bleeding.  Secondary diagnoses included anemia.  

The veteran was seen in the VA outpatient clinic in July 2001 
with complaints that his stomach was bothering him and that 
he has diarrhea after eating.  He continues to have 
headaches.  The veteran returned in August 2001, again with 
complaints of a stomach ache and that he does not feel good.  
He also has epigastric pain.  Assessment was gastroenteritis.  
The examiner noted that weakness may be due to low blood 
sugar, metformin without eating enough, or gastric irritation 
second to metformin.  

The veteran underwent a GI consultation in November 2001.  He 
reported two months ago starting with diarrhea, watery and 
alternated with loose stools, 3-4 times per day 10 minutes 
after food intake, associated with crampy abdominal pain and 
bloating.  He also reported losing 6 pounds in the last 2 
months.  He is nauseous but no vomiting.  He also has chronic 
epigastric pain.  On physical examination, the abdomen was 
soft, non-distended, tender on epigastric, non-
hepatosplenomegaly, with positive bowel sounds.  Laboratory 
data from May 2001 revealed a low hematocrit and white blood 
cell count.  

Diagnostic tests in January 2002 revealed hiatal hernia, 
diffuse gastritis, and normal jejunum.  Flexible 
sigmoidoscopy revealed colon polyps, located in the rectum 
and proximal descending colon, and small internal 
hemorrhoids.  

The veteran most recently underwent a VA gastrointestinal 
examination in May 2002.  The veteran brought in extensive 
medical records, which indicate that he has been evaluated 
for abdominal pain, mainly epigastric pain since the 1980's.  
Upper endoscopy performed in January 2002 showed a small 
hiatal hernia, diffuse to mild gastritis, and a normal small 
bowel.  Biopsies showed the presence of Helicobacter pylori 
organisms.  Flexible sigmoidoscopy revealed the presence of 2 
small polyps.  He does not currently have any anemia.  
Current symptoms consist mostly of post-prandial pain, which 
is crampy, epigastric in origin, and proceeds to diarrhea.  
He has alternating periods of constipation and diarrhea for 
many years.  There has been no weight loss.

On physical examination, the abdomen was obese and soft.  
There was no hepatosplenomegaly, no ascites to percussion, 
and no masses on palpation.  Bowel sounds were good.  
Hemoglobin, hematocrit, and white blood cell count taken in 
February 2002 were within normal limits.  Fecal occult blood 
tests done in February were negative times three.  Diagnoses 
were: 1) colon polyp seen on flexible sigmoidoscopy with 
prior history of colon polyps, removed in 1998; 2) post-
prandial epigastric discomfort with diarrhea, most likely an 
accentuated gastrocolic reflux most consistent with irritable 
bowel syndrome; and 3) mild gastritis and Helicobacter pylori 
infection on biopsy.  

Note dated in August 2002 indicates that the veteran did not 
prep correctly for his colonoscopy and had to be rescheduled.  
He reported continued stomach pain, and cramping with 
diarrhea right after he eats.

In October 2002, the veteran again complained that everything 
he eats immediately goes through him and that he has lost 12 
pounds in 3 months.  Examination revealed hyperactive bowel 
sounds.  Assessment was veteran with multiple medical 
problems with persistent GI difficulty and weight loss.  

VA evaluated the veteran's residuals of gastroenteritis 
pursuant to Diagnostic Code 7325.  Under this provision, 
chronic enteritis is evaluated as for irritable colon 
syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7325 (2003).  
Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is evaluated as follows: severe - diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress (30 percent); moderate - frequent 
episodes of bowel disturbance with abdominal distress; and 
mild - disturbances of bowel function with occasional 
episodes of abdominal distress (0 percent).  38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2003).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2003).  

Review of the medical evidence indicates that the veteran has 
been seen on numerous occasions with consistent complaints of 
abdominal and stomach pain.  He has also reported alternating 
periods of constipation and diarrhea, and diarrhea after 
eating.  The veteran has been evaluated by the GI service and 
undergone various diagnostic tests.  Recent testing revealed 
colon polyps, diffuse gastritis and the presence of 
Helicobacter pylori organisms.  VA outpatient records 
evidence the use of various gastric medications and stool 
softeners.  Given the chronicity of the veteran's reported 
symptoms and resolving reasonable doubt in his favor, the 
Board finds that his service-connected gastroenteritis is 
productive of more than moderate symptoms and that his 
disability picture more nearly approximates the criteria for 
a 30 percent evaluation.  The Board notes that 30 percent is 
the maximum schedular evaluation under Diagnostic Code 7319 
and an evaluation in excess of 30 percent is not available 
under this provision.

Headaches

The veteran was originally granted service connection for 
headaches in June 1984 and assigned a noncompensable 
evaluation effective December 6, 1983.  The veteran filed a 
claim for increase in February 1995 and in February 1996, the 
evaluation was increased to 10 percent effective February 28, 
1995.  

Private medical records dated from approximately 1994 through 
1996 show that the veteran was seen on various occasions for 
multiple medical problems, including complaints of headache.  
Diagnoses included headache and migraines.

VA records dated in 1994 and 1995 show that the veteran was 
seen in the general medicine clinic and neurology with 
complaints of migraine headaches.  On neurological 
examination, the cranial nerves were intact.  The veteran was 
prescribed various combinations of medications to control and 
alleviate his headaches.  

The veteran underwent a VA neurologic examination in November 
1995.  The veteran reported that in 1971, he was in a head-on 
collision while playing flag football and lost consciousness.  
Approximately 10 years later he began developing headaches, 
characterized by holocranial, frontal pain, associated with 
nausea, but no vomiting.  There was photophobia and 
hyperacusis.  He takes Amitriptyline for nervous problems and 
this helps his headaches to some degree.  He has no weakness, 
numbness, paralysis, loss of consciousness, or seizures.

On examination, the veteran's speech was clear and there was 
no dysarthria or dysphasia.  Cranial nerve testing I-XII was 
intact.  There was no papilledema, nystagmus, 
ophthalmoparesis, facial asymmetry or lower cranial nerve 
dysfunction.  Reflexes were 1+, absent in the lower 
extremities.  Gait was normal.  Sensory was intact and 
Romberg was negative.  Impression was "[c]hronic post-
traumatiic migraine headaches without evidence of structural 
neurologic dysfunction.  The headaches have been severe 
enough to disable [the veteran] periodically."

The veteran was seen in the VA emergency room in March 1996 
with complaints of a bad headache.  He had taken Tylenol and 
Midrin without relief.  He had nausea and photophobia.  
Assessment included migraine headache.  He was given an 
injection of Toradol with instructions to continue the Midrin 
until the headache was relieved.  

VA outpatient records document sporadic complaints of 
headache.  The veteran most recently underwent a VA 
neurological examination in May 2002.  His claims folder was 
reviewed.  The veteran reported that his headaches generally 
begin in the posterior cervical region and occiput, mostly on 
the left side and will radiate anteriorly.  They are 
accompanied by photophobia, phonophobia, and nausea.  His 
headaches occur once or twice every 2 to 3 months and can 
last up to 3 days.  During the headache, the veteran is 
unable to continue with his job and needs to rest in a quiet, 
dimly lit room.  He used to take Midrin, but recently has 
been taking Tylenol, which is less effective.

On physical examination, the cranial nerves II-XII were 
intact.  Motor and sensory were intact.  Deep tendon reflexes 
were 1+ and symmetrical.  There were no pathological 
reflexes, finger to nose dysmetria, or dysdiadochokinesis.  
Impression was migraine headache without aura.  

The veteran's headaches were originally evaluated as 
analogous to migraine headaches.  See 38 C.F.R. § 4.20 
(2003).  Current records include diagnoses of headache and 
migraines.  Under Diagnostic Code 8100, migraines are 
evaluated as follows: with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability (50 percent); with characteristic 
prostrating attacks occurring on an average once a month over 
last several months (30 percent); with characteristic 
prostrating attacks averaging one in 2 months over last 
several months (10 percent); and with less frequent attacks 
(0 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).

On review, the evidence establishes that the veteran suffers 
from occasional migraine headaches that are periodically 
disabling.  He has to take prescription medication or Tylenol 
to alleviate his headaches.  On most recent examination, the 
veteran reported that his headaches occur once or twice every 
two to three months.  Neurological examination was negative.  
The medical evidence of record does not indicate that the 
veteran suffers from characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  The criteria for a 30 percent evaluation are not 
satisfied and an evaluation in excess of 10 percent for 
headaches is denied.  As the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
headaches, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
gastroenteritis or headaches, and there is no indication that 
either of these disabilities cause a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for PTSD is denied.
 
Entitlement to a 30 percent evaluation, and no more, for 
gastroenteritis, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



